 

US. DISTRICT
EASTERN DISTRICS WI
UNITED STATES DISTRICT COURT FILED
EASTERN DISTRICT OF WISCON9#y JAN J 2p 2:
: Up

 

 

UNITED STATES OF AMERICA, CLERK oF COURT

Plaintiff,

- ccom, 21 -CR-015

[18 U.S.C. §§ 2252A(a)(5)(B) & (b)(2)]
DENNIS J. SCHAUMBERG,

Defendant.

 

INDICTMENT

 

THE GRAND JURY CHARGES THAT:
1. On or about November 16, 2017, in the State and Eastern District of Wisconsin,

DENNIS J. SCHAUMBERG
knowingly possessed material that contained an image of child pornography, as defined in Title -
18, United States Code, Section 2256(8)(A), that involved a minor who had not attained 12 years
of age, and that had been shipped and transported using any means and facility of interstate and
foreign commerce, and that was produced using materials that had been mailed, shipped, and
transported in and affecting interstate and foreign commerce, including by computer.
2. The child pornography possessed by the defendant included files identified by the

following partial file names:

 

Partial File Name Description

 

SHA1 Hash: d7711f.. . 8464589 | A video approximately 34 seconds in length depicting an
MDS Hash: 99bef2. . . 7f10d3 unknown male holding the head of a shirtless, prepubescent
female while his penis ejaculates into her mouth. The
female appears to be between the ages of four and eight
years old.

 

 

 

 

Case 2:21-cr-00015-BHL Filed 01/12/21 Page 1of4 Document 1
 

 

 

 

SHAI Hash: a914d5 .. . 3cfd79
MD5 Hash: 041029... 156d24

 

An image depicting a prepubescent female sitting on an
unknown adult’s lap with the adult holding the prepubescent
female’s legs apart, exposing her naked vagina. The female
appears to be between the ages of one and three years old.

 

All in violation of Title 18, United States Code, Sections 2252A(a)(5)(B) and (b)(2).

Case 2:21-cr-00015-BHL Filed 01/12/21 Page 2 of 4 Document 1

 
 

1.

Forfeiture Notice

Upon conviction of the offense in violation of Title 18, United States Code,

Section 2252A, set forth in Count One of this Indictment, the defendant, Dennis J. Schaumberg,

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 2253:

2.

a.

any visual depiction described in Title 18, United States Code,
Section 2252, or any book, magazine, periodical, film, videotape, or other
matter which contains any such visual depiction, which was produced,
transported, mailed, shipped, or received in violation of such offense;

any property, real or personal, constituting or traceable to gross profits or
other proceeds obtained from such an offense; and

any property, real or personal, used or intended to be used to commit or to
promote the commission of such offense, including but not limited to: 1)
one Seagate 500GB hard drive, model number ST9500325AS and serial
number 5VECY XGA; and 2) one Seagate 200GB hard drive, model number
ST3200822A, serial number 4LJ2NCT6 seized from the defendant on or

about November 16, 2017.

If any of the property described above, as a result of any act or omission by a

defendant: cannot be located upon the exercise of due diligence; has been transferred or sold to,

or deposited with, a third person; has been placed beyond the jurisdiction of the Court; has been

substantially diminished in value; or has been commingled with other property which cannot be

subdivided without difficulty, the United States of America shall be entitled to forfeiture of

3

Case 2:21-cr-00015-BHL Filed 01/12/21 Page 3 of 4 Document 1
 

substitute property, pursuant to Title 21, United States Code, Section 853(p), as incorporated by

Title 18, United States Code, Section 2253(b) and Title 28, United States Code, Section 2461(c).

 

 

MATTHEW D. EGER
United States Attorney

4

Case 2:21-cr-00015-BHL Filed 01/12/21 Page 4of4 Document 1
